JENKINS, J.,
DISSENTS WITH REASONS
hi respectfully dissent. In a review of the record of this matter, I find the trial court erred as a matter of law by granting the eviction without taking any evidence, without the introduction of any exhibits, and without placing any witnesses under oath. The transcript of the proceeding indicates that no exhibits were introduced and neither party was placed under oath. Rather, the trial court merely discussed this matter with the parties in open court without taking evidence or hearing any sworn testimony on this matter. Thus, the record is void of any evidence establishing the legal ground upon which the trial court granted the judgment of eviction. “A judgment of eviction must be reversed when the lessor fails to prove the legal ground upon which the lessee should be evicted.” Housing Authority of New Orleans v. King, 12-1372, p. 4 (La. App. 4 Cir. 6/12/13), 119 So.3d 839, 842, citing Kenneth and Allicen Coluda Realty Trust v. Fifth Business L.L.C., 06-608, p. 4 (La. App. 6 Cir. 12/27/06), 948 So.2d 1137, 1138; see also, Housing Authority of New Orleans v. Haynes, 14-1349 (La. App. 4 Cir. 6/13/16), 172 So.3d 91, 104 (Tobias, J., concurring) (“No ‘relaxed’ or simplified rules of evidence apply to eviction proceedings.”). *1085Consequently, I would reverse the- trial court’s judgment of eviction.